Citation Nr: 1442550	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the left knee ("left knee disability").  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case has since been transferred to the RO in Chicago, Illinois.  The May 2007 rating decision increased the Veteran's evaluation to 10 percent for a left knee disability, effective May 31, 2006; and denied the Veteran's claim for a TDIU.  The Veteran appeals for a higher evaluation and a TDIU.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2011 Travel Board hearing, and a transcript of this hearing is of record.

In October 2011, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACTS

1.  During the entire appeal period, the Veteran's patellofemoral syndrome of the left knee is manifested by subjective evidence of pain, swelling, weakness, and instability; objective evidence of flexion with painful motion of no less than 100 degrees, extension of zero degrees, tenderness, and abnormal movement; but no objective evidence of instability, subluxation, ankylosis, or arthritis.  

2.  The evidence does not show that the Veteran's left knee disability precludes him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2013).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

For increased disability rating claims, the Veterans Claims Assistance Act of 2000 (VCAA) only requires general notice that is not tailored to the specific disability that informs the claimant that the evidence necessary to substantiate a claim includes: (1) evidence showing a worsening or increase in severity; (2) evidence showing the effect of any worsening on employment; and (3) general notice of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board finds that the notice requirements have been satisfied.  With regards to the increased evaluation claim, the September 2006 letter informed the Veteran of the evidence required to substantiate an increased evaluation claim, how VA determines disability ratings and effective dates, and what evidence VA is responsible for obtaining.  In compliance with the Board's October 2011 remand instructions, the Veteran was provided with VCAA notice pertaining to his claim for a TDIU in a December 2011 letter.  The letter indicated the type of information or evidence required to substantiate a claim for a TDIU, including lay evidence, employment information and the treatment records, the responsibilities of the Veteran and VA to obtain such information, and how VA determines disability ratings and effective dates.  

As noted above, the Veteran testified at a hearing in April 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service VA and private treatment records and lay statements are in the file.  

The Veteran underwent VA examinations in January 2007 and February 2012 to assess the severity of his left knee disability.  The VA examinations are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his left knee disability has worsened since his most recent VA examination.  Moreover, as directed by the Board's October 2011 remand, the February 2012 VA examiner provided an opinion as to whether the Veteran's left knee disability prevented him from obtaining substantially gainful employment.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board also notes that, along with his VCCA notice in December 2011, the Veteran was provided with a TDIU application to update his information.  The Veteran did not respond with any additional employment information and no completed application was received.  Therefore, the duty to assist the Veteran with developing his claim for his TDIU has been satisfied.  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.  


II. Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).

For the relevant appeal period, the Veteran's left knee disability has been evaluated as 10 percent disabling under Diagnostic Code 5262, effective May 31, 2006, pertaining to impairment of the tibia and fibula.  Under this diagnostic code, a 10 percent evaluation is assigned for impairment of the tibia or fibula with a slight knee or ankle disability, a 20 percent evaluation is assigned with a moderate knee or ankle disability, and a maximum 30 percent evaluation is assigned with a marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  

The Board observes that the words "slight", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

At a January 2007 VA examination, the Veteran reported having intermittent, burning pain in his left knee upon walking or standing.  During flare-ups, which did not occur at the examination, he experienced increased pain, swelling, and instability in his left knee after more than 20 minutes of prolonged activity requiring walking or standing and was alleviated with pain, medication, and rest.  He used a knee brace, but found it ineffective.  His pain limited his ability to engage in activities of daily of living, such as washing dishes, mowing the lawn, performing yard work, playing basketball, run, or jog.  He was able to walk one-half mile before his left knee pain began.  Upon objective evaluation of his left knee, the VA examiner performed range of motion of testing, which revealed flexion at 135 degrees with pain at 130 degrees.  No additional limitation on range of motion was found upon repetitive use testing.  The VA examiner made no objective findings of edema, effusion, instability, weakness, redness, or heat.  No ankylosis or inflammatory arthritis was present.  There was also no fatigue, weakness, lack of endurance, or incoordination.  The VA examiner did find that the Veteran had tenderness of the superior aspect on the left knee joint and abnormal movement or guarding of movement.  Calluses on the heels of both feet and an unusual shoe wear pattern on the lateral part of the heel of the left shoe were found.  An x-ray of the Veteran's left knee showed osteosclerotic lesion of the distal metaphysis.  

Over the next five years, the Veteran's VA treatment records reflect few reports of left knee pain; they do show that the Veteran continued taking pain medication for his chronic left knee pain and began using a cane for left knee weakness.  See September 2007, January 2009, March 2010 and February 2011 VA treatment records.  

At an April 2011 Board hearing, the Veteran testified that upon prolonged activity, his left knee would give out.  He was unable to report the frequency, but said he sometimes caught himself before falling down.  At physical therapy, he learned how to use his cane to keep the pressure off of his knee.  He said he had used the cane for the past three or four years "for safety."

After testifying at his April 2011 Board hearing that his left knee disability had worsened, the Veteran underwent another VA examination in February 2012.  The Veteran reported that he had left knee pain with any movement.  He said that his flare-ups occurred after walking for five minutes.  He also reported being unable to perform any physical activity during flare-ups.  Upon objective evaluation of the left knee, the VA examiner found that the Veteran's range of motion testing revealed flexion at 140 degrees with painful motion at 100 degrees and extension at zero degrees with no evidence of painful motion.  No additional limitation of range of motion was found upon repetitive use testing.  There was no functional loss or functional impairment of the left knee.  Muscle strength and joint stability testing results were normal.  No evidence of recurrent patellar subluxation or dislocation.  The VA examiner found left knee tenderness or pain to palpation.  An x-ray of the left knee showed findings suspicious for bone infarction of the distal left femur.  No degenerative or traumatic arthritis was documented.  

As noted above, the Veteran's disability is currently evaluated as 10 percent disabling under Diagnostic Code 5262, for impairment of the tibia and fibula with a slight knee disability.  The Board finds that the evidence of record does not show that the Veteran manifests a left knee disability that most nearly approximates moderate.  

Initially, the Board acknowledges that the Veteran is competent to report his left knee pain and instability preventing him from engaging in physical activity; however, the Board finds that the clinical examinations, which provide objective findings of limitation of motion and joint stability, are more probative than the Veteran's assertions.  

Upon clinical examination, the Veteran had full left knee extension and his left knee flexion was, at worst, 100 degrees.  Although the Veteran exhibited a decreased flexion and used a cane for support, no joint instability was found.  Indeed, the Veteran testified that the cane was used for "safety."  The January 2007 and February 2012 VA examiners did find evidence of tenderness and abnormal movement, but no functional loss, ankylosis, abnormal muscle strength or recurrent patellar subluxation or dislocation was found.  Therefore, the Board finds that the evidence is against a finding of moderate or marked left knee disability.  

The Board also considered whether the Veteran's left knee disability warranted a separate evaluation under another applicable diagnostic code.  The evidence does not reflect that the Veteran's limitation of motion is compensable under either Diagnostic Code 5260 (limitation of flexion) or 5261 (limitation of extension).  As previously stated, there is no evidence of ankylosis or recurrent subluxation or instability, so a separate evaluation under Diagnostic Codes 5256 or 5257, respectively, is not warranted.  Finally, the evidence does not reflect that the Veteran is entitled to a compensable evaluation under Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), or Diagnostic Code 5263 (genu recurvatum).  Thus, the evidence shows that the Veteran's left knee disability warrants no more than a 10 percent evaluation under Diagnostic Code 5262.  

The Board has considered whether the Veteran's left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board finds that the rating criteria contemplate the Veteran's disability.  The service-connected patellofemoral syndrome of the left knee manifests pain and a slight knee disability with weakness and swelling.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disability and referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


III.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran has one service-connected disability for patellofemoral syndrome of the left knee, evaluated as 10 percent disabling.  At a 10 percent evaluation, the Veteran's service-connected disability does not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  

As stated above, the Veteran did not submit a TDIU application.  The only evidence of the Veteran's employment history is the Veteran's own testimony.  At his April 2011 Board hearing, the Veteran testified that he had worked in construction for 31 years; for the past five years, he was unable to work because of his left knee disability.  Both his January 2007 and February 2012 VA examiners found that his left knee disability did not impact his ability to work.  The February 2012 VA examiner found that no clinical evidence of severe left knee disability that prevented substantially gainful employment.  The VA examiner found that the Veteran should be able to perform any sedentary type of work.  During his Board hearing, the Veteran acknowledged that sedentary work was recommended and that he tried, unsuccessfully, to obtain such work.  He said he had a two-year college degree, but he did not provide any other educational information.  

The Veteran submitted a July 2011 private physical therapist (PPT) evaluation to assess his physical abilities.  No specific testing was noted.  The report did note some findings were based on the Veteran's report regarding disability of the knees and back.  The PPT noted that the Veteran was ambulatory with a SPC (single point cane) and had an antalgic gait on the left lower extremity.  The PPT found that the Veteran tested within the "sedentary" physical demand level.  The Veteran had difficulty with bending, stooping, crouching, and handling material; was unable to kneel or crawl; and presented with decreased trunk mobility and decreased bilateral hip and knee strength.  The use of a SPC for ambulation was also found to hinder his ability to perform some activities of daily living, such as shopping and walking at a normal pace.  The PPT opined that based on the test results, the Veteran was not capable of competitive employment at that time.  

The current record does not show unemployability.  His January 2007 and August 2012 VA examinations reflect that his left knee disability does not impact his ability to work.  The evidence, including the Veteran's PPT evaluation, shows that the Veteran is physically capable of maintaining sedentary work although it is clear that  competitive employment was ruled out as an option at the time by the examiner based on involvement of multiple disabilities of the back, bilateral hips, and knees.  The Veteran did not provide any employment information (other than his own testimony) or any other education information (such as specific skills or type of degree).  The Veteran did submit additional medical information; however, it bolstered the finding that his service-connected left knee disability alone did not prevent him from securing or following substantially gainful employment.  

To the extent the service-connected disability affects the Veteran's employment, the assigned schedular ratings for the disability compensates the Veteran for such impairment.  Thus, referral for extraschedular consideration is not appropriate and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16(b).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for a left knee disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


